Title: Memorandum on a Statement by James Craik, 7 September 1792
From: Washington, George
To: 



[Mount Vernon, 7 September 1792]

Agreeably to your request, I shewed Mr Campbells letter, to you, to the P. of the U:S: who appeared to be exceedingly surprised at the contents, and at the liberty which had been taken in making declarations for him which he had never made for himself. He added, that to the best of his recollection, he never exchanged a word with Bushrod Washington on the subject of Colo. Mercers Election, much less to have given a decided opinion of his fitness or unfitness to represent the district for which he is a Candidate. That such a measure would have been inconsistent with the rule he has prescribed to himself, and which he has invariably observed of not interfering directly, nor indirectly with the suffrages of the people in the choice of their Representatives. And said he wished that Bushrod Washington might be called upon to certify what, or whether any conversation of the kind ever passed between them on this subject as it was his desire that every thing might stand upon it’s proper foundation.
The above, is what Doctr Craik was authorised to say, or write to Mr Fendal, on the subject of a letter from Mr Campbell to him signifying that Colo. Mercer or some of his friends were reporting

that I had to B[ushrod]. W[ashington]: declard that he was the best Representative in Congress & that it was my earnest wish that he should be re-chosen by the State of Maryland.
